Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., US 2014/0028597 A1 (hereinafter “Cho”) in view of Chen et al., US 2018/0074682 A1 (hereinafter “Chen”).
Regarding Claim 1, Cho discloses a display device (see at least FIGS. 2 and 3 illustrating flexible apparatus 100 comprising a display 150 described at least at [0071]-[0073]) comprising:
a display panel that is flexible (see at least FIGS. 2-3 describing the flexible apparatus 100 having a display 150, further illustrating flexibility of the display 150 at least at FIGS. 5-10 and describing bending the display at least at [0099]-[0102], [0105]);
a detector that is provided at an end edge of the display panel (see at least FIGS. 4-6 illustrating bend sensors 21-1 through 21-5 and 22-1 through 22-5 described at [0098]-[0102] located throughout the display but also near the ends and edges, and FIGS. 23-26 illustrating strain gauges 80 and 81 described at least at [0174]-[0177] located on the edge and ends of the display as described and displayed therein), and detects at least one operation (see at least [0098]-[0102] and FIGS. 4-6 illustrating and describing a bending operation; further illustrating and describing bending operation with FIGS. 23-26 and [0098]-[0102]); and
a controller that causes the display panel to display an image (see at least FIG. 2 illustrating controller 120 and graphics processor 130 which cause the display to display an image as disclosed at least at [0066]-[0071] further at least at [0178]-[0181]) , and causes the display panel to perform any one of changing a channel of the image, turning up a sound volume, turning down the sound volume, (see at least FIGS. 15 and 16 describing volume control and channel changing/zapping functions at least at [0156]-[0158]) muting, displaying a program guide, scaling up the image, scaling down the image, or displaying two screens, on a basis of a detection result obtained by the detector (see at least FIGS. 15-16 describing angle sensing at the controller 120, which uses the bend sensors 61 which are similar to bend sensor 21 and 41 of FIGS. 4-6 as described at least at [0155]-[0157]).
However, Cho does not explicitly disclose detecting a pulling operation or a pushing operation for the display panel
In the same field of endeavor, Chen discloses detecting a pulling operation or a pushing operation for the display panel (see at least FIGS. 3A and 3B and 3C describing a stretching operation 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the flexible display device of Cho to incorporate the pulling operation as disclosed by Chen because the references are within the same field of endeavor, namely, inputs for flexible displays. The motivation to combine these references would have been to improve accuracy of detection and response speed of input (see Chen at least at [0116]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding Claim 2, Cho in view of Chen discloses the display device according to claim 1 (see above), wherein the controller causes the display panel to perform any one of changing the channel of the image, turning up the sound volume, turning down the sound volume (see Cho at least FIGS. 15-16 illustrating angle determination and channel zapping/changing as well as volume control as disclosed at [0150]-[0157]), muting, displaying the program guide, scaling up the image, scaling down the image, or displaying the two screens, on a basis of an operation method detected by the detector (see Cho at least FIGS. 15-16 describing detection by the detector at least at as described at least at [0091]-[0095] and further describing method of detecting actual angle of bending and controller 120 at [0150]-[0157]).

 Regarding Claim 4, it is similar in scope to claim 1 above, the only difference being claim 4 is directed to a mobile terminal (see at least Cho at [0267] describing implementation into various devices including mobile devices) and a controller (see at least Fig. 2 and 120 described at [0064]-[0067]) that causes an external device (FIG. 39, 200) to display an image and to perform the operation command (see at least FIG. 39 and [0250] describing the mobile device 100 being an external remote control to the 

Regarding Claim 6, Cho in view of Chen discloses the mobile terminal according to claim 4 (see above), 
wherein the controller causes the external device to perform any one of changing the channel of the image, turning up the sound volume, turning down the sound volume (see at least FIGS. 15-16 illustrating angle determination and channel zapping/changing as well as volume control as disclosed at [0150]-[0157], further describing operation on external display device as remote at FIG. 39 and [0250]), muting, displaying the program guide, scaling up the image, scaling down the image, or displaying the two screens, on a basis of an operation method detected by the detector (see at least FIGS. 15-16 describing detection by the detector at least at as described at least at [0091]-[0095] and further describing method of detecting actual angle of bending and controller 120 at [0150]-[0157] in view of operation as a remote as disclosed in FIG. 39 and [0250]).

Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Chen as applied to claims 2, 4 and 6 above, in view of Lee et al., US 2013/0265221 A1 (hereinafter “Lee”).
Regarding Claim 3, Cho in view of Chen discloses the display device according to claim 2  (see above), further comprising a storage section in which an operation for the display panel is associated with an operation command corresponding to the operation (see Cho at least FIGS. 2 and 39 describing operation of the storage 140 at [0250] capable of storing the interaction guide allowing the flexible apparatus 100 to function as a remote control device with various commands for operation of the display 150), wherein the controller reads the operation command corresponding to the operation method detected by detector, and causes the display panel to perform any one of changing the channel of the image, turning up the sound volume, turning down the sound volume (see Cho at least FIGS. 15-16 illustrating angle determination and channel zapping/changing as well as volume control as disclosed at [0150]-[0157]), muting, displaying the program guide, scaling up the image, scaling down the image, or displaying the two screens, on a basis of the read operation command (see Cho at least FIGS. 2 describing the controller reading the operation from the storage 140 as described at least at [0064]-[0067]).

However, Cho in view of Chen does not explicitly disclose storage section that stores a table and the command is read from the table in the storage section. 
In the same field of endeavor, Lee discloses storage section that stores a table (see at least FIG. 15 with storage 140 and further describing tables that are prestored at least at [0239]-[0246]) and the command is read from the table in the storage section (see at least FIGS 18-21 illustrating commands as read from these tables that are stored in the storage as described at [0239]-0246]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the flexible input display device of Cho in view of Chen to incorporate the table storage as disclosed by Lee because the references are within the same field of endeavor, namely, flexible display devices used to control other remote displays and devices. The motivation to combine these references would have been to improve adaptation of the flexible device to meet the users’ needs for new and versatile functions intuitively (see Lee at least at [0006]-[0008]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Claim 5, Cho in view of Chen discloses the mobile terminal according to claim 4 (see above). 
However, Cho in view of Chen does not explicitly disclose wherein the controller also causes the display panel to perform an operation that the external device is caused to perform.
In the same field of endeavor, Lee discloses wherein the controller also causes the display panel to perform an operation that the external device is caused to perform (see, for example, FIG. 18 illustrating the flexible touch panel 100 being formed from 111 to 11 with the display 200 responding accordingly, as described at least at [0339]-[0339] describing the operation therein, further see at least FIG. 19 for an additional example therein).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the flexible input display device of Cho in view of Chen to incorporate the causing of the displays of both devices to perform similar operations as disclosed by Lee because the references are within the same field of endeavor, namely, flexible display devices used to control other remote displays and devices. The motivation to combine these references would have been to improve user interfacing with the device (see Lee at least at [0249]-[0253]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding Claim 7, Cho in view of Chen discloses the mobile terminal according to claim 6 (see above).
However, Cho in view of Chen does not explicitly disclose the terminal further comprising a storage section that stores a table in which an operation for the display panel is associated with an operation command corresponding to the operation, wherein the controller reads the operation command corresponding to the operation method detected by detector from the table in the storage section, and causes the external device to perform any one of changing the channel of the image, turning up the sound volume, turning down the sound volume, muting, displaying the program guide, scaling up the image, scaling down the image, or displaying the two screens, on a basis of the read operation command.

In the same field of endeavor, Lee discloses the mobile terminal further comprising a storage section that stores a table in which an operation for the display panel is associated with an operation command corresponding to the operation (see at least FIG. 15 with storage 140 and further describing tables that are prestored at least at [0239]-[0246]), wherein the controller reads the operation command corresponding to the operation method detected by detector from the table in the storage section (see at least FIG. 15 with storage 140 and controller 130 and further describing tables that are prestored at least at [0239]-[0246] which are used by the controller to detect the operation command), and causes the external device to perform any one of changing the channel of the image, turning up the sound volume, turning down the sound volume (see at least [0139]- [0146] describing specific functions based on specific flexing, muting, displaying the program guide, scaling up the image, scaling down the image, or displaying the two screens, on a basis of the read operation command (see at least [0312] describing reading out by the controller 130 from the storage 140).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the flexible input display device of Cho in view of Chen to incorporate the cause the displays to perform similar operations as disclosed by Lee because the references are within the same field of endeavor, namely, flexible display devices used to control other remote displays and devices. The motivation to combine these references would have been to improve adaptability of the device to perform new and intuitive interactive functions (see Lee at least at [0006]-[0008]). Therefore, a person .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARVESH J NADKARNI/               Examiner, Art Unit 2623       

		/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623